DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 8-12 under 35 USC 112(b) have been fully considered and are persuasive.  Applicant has convincingly argued that adjusting the temperature of the first retentate (and the second membrane separation unit) controls the amount of back pressure of the first retentate, which affects the permeability of the first unit and subsequently the permeability of the third unit and the fourth unit.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 9-12: Please amend “Claim 8” in each of claims 9-12 at line 1 to read “[[C]]claim 8.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches the claimed steps of (i) measuring a CH4 concentration of the third permeate, a CH4 concentration of the fourth permeate, or a CH4 concentration of a flow of gas that is comprised of a combination of the third permeate and the fourth permeate; (ii) comparing the measured CH4 concentration with a setpoint CH4 concentration and determining 4 concentration in such a way so as to reduce the determined difference. Such a method of adjusting, in a four-membrane unit system having the claimed configuration, the temperature of the first retentate so as to obtain the third permeate and/or the fourth permeate at a constant methane concentration is considered novel and unobvious over the prior art.
Paget et al. (US 2016/0229771 A1), which is considered the closest prior art to the instant invention, discloses a process for purification of biogas comprising methane and carbon dioxide in a four-stage membrane separation unit having the same arrangement as the claimed invention (Abstract; [0001]; Fig. 3). Particularly, Paget discloses: compressing a feed gas flow 1 (Fig. 3) with a compressor 2; receiving a flow of gas 3 coming from the compressor at a first membrane separation unit 4 that supplies a first permeate 6 and a first retentate 7; receiving the first retentate at a second membrane separation unit 7 that supplies a second permeate 9 and a second retentate 8; receiving the first permeate at a third membrane separation unit 10 that supplies a third permeate 12 and a third retentate 11; and receiving the third retentate at a fourth membrane separation unit 13 that supplies a fourth permeate 15 and a fourth retentate 14 ([0069]-[0070]). However, Paget is silent on measuring a CH4 concentration of the third permeate, a fourth permeate, or a combination of the third and fourth permeates, comparing the measured CH4 concentration with a setpoint CH4 concentration and determining a difference therebetween, and adjusting the temperature of the first retentate to reduce the determined difference.
Bigeard et al. (US 2017/0304769 A1; English equivalent of FR3025117, cited IDS dated 08/08/2019) discloses a method for membrane permeation of a gas flow including methane and carbon dioxide, wherein the gas low is cooled to a temperature of 0 to -60 ºC before being fed into a membrane separation unit (Abstract). Bigeard teaches that membrane separation of the gas flow at a cooled temperature, compared to ambient temperature, makes it possible to 4 concentration and a measured CH4 concentration of (i) the third permeate, (ii) the fourth permeate, or (iii) a combination of the third and fourth permeates.
Ungerank et al. (US 20150336046 A1, cited in IDS dated 08/08/2019) discloses a method for separation of biogas 17 (Fig. 1) in a three-stage membrane unit, wherein a first retentate 7 and a first permeate 6 produced from the first membrane stage 1 are sent to the second membrane stage 2 and the third membrane stage 3, respectively, and wherein a second permeate (9a and 9b) from the second membrane stage and a third retentate (10a and 10b) from the third membrane stage are recycled to the first membrane stage (Abstract; [0031]-[0032]). Ungerank further teaches that the flow rates of the second permeate and the third retentate are controlled by the control means 18 and 19, respectively, in response to a variation in the composition of the raw gas or some change in the amount or pressure of the raw gas stream 17 and/or of feed stream 5 (i.e. a combination of the raw gas stream, the second permeate, and the third retentate) ([0048]). However, the reference does not teach a fourth membrane stage being fed located downstream of the third stage, and is silent on adjusting the temperature of the first retentate to reduce the difference between a setpoint CH4 concentration and a measured CH4 concentration of (i) the third permeate, (ii) the fourth permeate, or (iii) a combination of the third and fourth permeates. 
Sharma et al. (US 2012/0000355 A1, cited in IDS dated 08/08/2019) discloses a process for the removal of carbon dioxide from a feed natural gas in with two membrane sections connected in series with a gas reheat in between (Abstract; [0028]). Sharma teaches that the 4 concentration and a measure CH4 concentration of (i) the third permeate, (ii) the fourth permeate, or (iii) a combination of the third and fourth permeates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772